EXHIBIT 10.25.9



AMENDMENT NO. 9
TO
POWER CONTRACT

     AMENDMENT NO. 9, dated as of the 17th day of November 2005, to the Power
Contract dated June 30, 1959, as heretofore amended and revised effective June
2, 1975, October 1, 1980, April l, 1985, May 6, 1988, June 26, 1989, July l,
1989, February l, 1992, and June 1st, 2003, between Yankee Atomic Electric
Company ("Yankee") a Massachusetts corporation ,and Central Vermont Public
Service Company ("Customer"), a Vermont corporation (the "Power Contract").

WITNESSETH

     WHEREAS, pursuant to the Power Contract, Yankee supplied to the Customer
and, pursuant to separate power contracts substantially identical to the Power
Contract except for the names of the parties, to the other stockholders of
Yankee, each of whom is contemporaneously entering into an amendment to is power
contract which is identical hereto except for the necessary changes in the names
of the parties, all of the capacity and electric energy available from the
nuclear generating unit owned by Yankee at a site in Rowe, Massachusetts (such
unit, together with the site and all related facilities owned by Yankee, being
herein referred to as the "Plant"); and

     WHEREAS, the parties to the Power Contract and the Federal Energy
Regulatory Commission, which has regulatory jurisdiction over the Power
Contract, have consistently recognized that the cost of the capacity and
electric energy sold under the Power Contract necessarily included the costs of
shutting down, removing from service and decommissioning the Plant after its
useful life had ended and the parties have heretofore incorporated in the Power
Contract provisions designed to achieve that result, whether or not the Plant
produced electricity and whether or not the Plant operated for the full term of
the Facility Operating License; and

     WHEREAS, Section 6 of the Power Contract allows Yankee to collect its costs
of decommissioning the Plant from the Customer and the other stockholders of
Yankee through accruals to a reserve fund, with accruals made over a period
extending to December 31; 2010; and

     WHEREAS, Section 11 of the Power Contract provides that, upon authorization
by its board of directors of a uniform amendment to all customer power
contracts, Yankee shall have the right to amend the provisions of Section 6 of
the Power Contract by serving an appropriate statement of such amendment upon
the Customer and filing the same with the Federal Energy Regulatory Commission,
and that the amendment shall thereupon become effective on the date specified
therein, subject to any suspension order duly issued by such agency; and

     WHEREAS, the estimated costs of completing the decommissioning of the Plant
have increased such that Yankee has determined that additional funding under
Section 6 of the Power Contract is required to pay for projected future
decommissioning costs; and

     WHEREAS, the parties to the Power Contract desire to amend Section 6 of the
Power Contract to allow accruals to vary from month to month as stated in a rate
schedule approved by the Commission so that the costs of decommissioning the
Plant can be met through the fund.

     NOW, THEREFORE, in consideration of the above, the parties hereto agree
that the Power Contract is hereby amended as follows:

     1. Terms used herein and not defined shall have the meanings set forth in
the Power Contract.

     2. Section 6 of the Power Contract is hereby amended as follows: The phrase
"The levels of such accruals may vary from year to year, but for each such year
the accruals will be collected in equal monthly installments" is deleted.

     3. This Amendment shall become effective as of the date first above
written, subject to any suspension order duly issued by the Federal Energy
Regulatory Commission.

     4. This Amendment may be executed in any number of counterparts, all of
which together shall constitute one and the same instrument.

     WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized representative to execute this Amendment on their behalf as of the
date first above written.

YANKEE ATOMIC
ELECTRIC COMPANY

/s/ Michael E. Thomas             
Name: Michael E. Thomas
Title: Vice President & CFO
Address: YAEC
                49 Yankee Road
                Rowe, MA   01367

CENTRAL VERMONT
PUBLIC SERVICE COMPANY


/s/ William J. Deehan                 


Name: William J. Deehan
Title: Vice President
          Power Planning & Regulatory Affairs
Address: 77 Grove Street
                Rutland VT 05701

